DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election 
01.	Responding to the 9/9/2021 "Restriction Requirement," the 10/6/2021 Response elected, without, GROUP II (directed to the process claims) and Species A4B3 and contends that claim 6 is withdrawn. 
The Response identified claim 7 as withdrawn , but fails to list claim 6 as withdrawn. Claim 7 depends from claim 6 and both are hereby withdrawn. 
Only for the sake of expediency, claim 6 was provisionally examined on merits herein, pending a confirmation that it is withdrawn. Claim 7 was, as expressly identified by the 10/6 Response. 
The 9/9/2021 Restriction Requirement was found proper, it is maintained, and it was made Final.
Claims 6 and 7 are cancelled by the 5/3/2022 Response.
The Restriction Requirement and its Finality are proper and they are therefore maintained. 
Objections to the Claims
02.	Claims 1-5, 8-10, and 21-33 are objected to under 37 CFR § 1.75(d)(1) because "terms and phrases used in the[se] claims [do not] find clear support or antecedent basis in the description."
The following is a quotation of 37 CFR § 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms [and the phrases] in the claims may be ascertainable by reference to the description. 
Although "[Applicant[s are] not limited to the nomenclature used in the application[,] as filed, [Applicants] should … appropriate[ly] amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new [nomenclature] appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the light of the specification." See, for example, M.P.E.P. § 608.01(o) (citing 37 CFR § 1.75(d)(1) and M.P.E.P. §§ 608.01(i), 1302.01, and 2103). 
Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR § 1.75(d)(1)[, which requires terms and phrases used in the claims to find clear support or antecedent basis in the description so that their meaning in the claims may be ascertainable by reference to the description], [A]pplicant[s must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms and the phrases appearing in the claims[,] provided no new matter is introduced" (underlined herein for emphasis; see 35 U.S.C. § 132(a)). See, M.P.E.P. § 608.01(o). Alternatively, Applicants must amend the claims (in a manner satisfying the requirement of written description support under 35 U.S.C. § 112(a)), so the terms and the phrases in the claims find clear support or antecedent basis in the description so their meaning in the claims may be ascertainable by reference to the description. 
The disclosure of the invention, however, provides neither clear support nor clear antecedent basis for the following terms and phrases in the claim(s): 
a.	"forming a plurality of integrated circuit dies on a wafer, the plurality of integrated circuit dies comprising: [the enumerated structural features];" and 
b.	"sawing the wafer to separate the plurality of integrated circuit dies [as recited above] from each other," 
as now recited in the claims
The Response does NOT point to where the as filed description provides clear support or antecedent basis to the above noted language. Nor does a search finds such support—in fact, a text search for "plurality of integrated" yields zero hit.
Accordingly, "terms and phrases … in … [the] claims [do not] find clear support or antecedent basis in the description so that the meaning of the terms [and the phrases] in the claims may be ascertainable by reference to the description." And the claims, therefore, are objected to as failing to comply with 37 CFR § 1.75(d)(1).
Applicants may amend the detailed description (without "introduc[ing] new matter into the disclosure of the invention;" see 35 U.S.C. § 132(a)), or, alternatively, may amend the (in a manner satisfying the requirement of written description support under 35 U.S.C. § 112(a)), so terms and phrases in the claims find clear support or antecedent basis in the description and the meaning of the terms and the phrases in the claims may be ascertainable by reference to the description. 
Correction is required.
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Objections to the Drawings
03.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view ... to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
The feature(s) listed below, therefore, must be shown in a figure or a flowchart, and adequately identified in the specification, or be canceled from the claims: 
a.	"forming a plurality of integrated circuit dies on a wafer, the plurality of integrated circuit dies comprising: [the enumerated structural features];" and 
b.	"sawing the wafer to separate the plurality of integrated circuit dies [as recited above] from each other," 
as the claims now recite. 
To avoid abandoning this Application, Applicants must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d), or, alternatively, must provide, in the Response to this Office Action, a persuasive reasoning, supported by bases in fact, showing where, in fact, the figure(s) show the above noted feature(s).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicants of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. A request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action (37 CFR § 1.135(c)).
Correction is required.
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
35 U.S.C. § 112 Rejections of the Claims
04.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
05.	Claims 1-5, 8-10, and 21-33 are rejected under 35 U.S.C. § 112 (a) as lacking written description support in the specification.
A Response overcoming this rejection under 35 U.S.C. § 112 (a) of claims 1-5, 8-10, and 21-33 obviates: 
(1) the objection under 37 CFR § 1.75(d)(1), supra, to the claims as "terms and phrases … in the claims [do not] find clear support or antecedent basis in the description." 
The as filed disclosure of the invention fails to contain the following subject matter: 
a.	"forming a plurality of integrated circuit dies on a wafer, the plurality of integrated circuit dies comprising: [the enumerated structural features];" and 
b.	"sawing the wafer to separate the plurality of integrated circuit dies [as recited above] from each other," 
as recited in the claims, in such a way as to reasonably convey to one skilled in the relevant art that Applicants, at the time the application was filed, had possession of the invention as including the matter the 5/3/2022 amendments introduces into the invention of claims.
The 5/3/2022 Response not only amends the claim(s) to recite feature(s) lacking written description in the as filed specification, it also argues the added feature(s) render the claims allowable. 
"A simple statement such as 'Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ___ in the application as filed'" meets the PTO's burden of showing "the prima facie standard for a lack of written description rejection [of a claim]" if the following three prongs are met: 
"[(1) the rejected claim a] new or amended claim[; (2)] the support for the limitation is not apparent[; and (3) A]pplicant[s have] not pointed out where the limitation is supported."
See, Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 U.S.P.Q.2d 1373 1376 (Fed. Cir. 2007) ("hold[ing] that [then M.P.E.P. ]§ 2163.04(I)(B) as written [to be] a lawful formulation of the prima facie standard for a lack of written description rejection").
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited ... time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [the applicant] was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba [BUT] must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
According to ICU Medical (see ICU Medical, 90 USPQ2d, at 1077), therefore, "[t]o satisfy the written description requirement":
(1) "[A]pplicant[s] must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [that Applicants were] in possession of the invention[;]" and, 
(2) although "[s]uch description need not recite the claimed invention in haec verba[, such description] must do more than merely disclose that which would render the claimed invention obvious."
To provide written description support by being anticipatory, a disclosure "ha[s] to show the claimed invention arranged or combined in the same way as recited in the claim." Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008) (bolded herein for emphasis; the Federal Circuit overturning a District Court's finding of anticipation). "[U]nless a [disclosure] discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed …" See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in the same way as claimed[, and, therefore, held the disclosure] cannot anticipate the … claim." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." The court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760; bolded herein for emphasis.
According to the ICU Medical and Net MoneyIN precedents, therefore, a new or amended claim would have written description support in an as filed application if the as filed application: 
(1) actually or inherently discloses the individual features of the new or amended claim, and 
(2) discloses the individual features as arranged or combined in the same way as recited in the new or amended claim. 
The 5/3/2022 Response amends the claims to now recite the above noted language." 
The first prong, therefore, is satisfied. 
With respect to the claims, moreover, "the support for the [above quoted] limitation is not apparent" in the disclosure of the as filed application. 
Specifically, neither the as filed detailed description nor the as filed figures nor the original claims indicate that the invention might include the above noted language combined with other features in the same way as recited in the claims. 
Moreover, searching the as filed application for "plurality of integrated" yields zero hit.
The second prong, therefore, is also satisfied. 
The 5/3/2022 Response, moreover, "has not pointed out where the" as filed application provides written description support for the above quoted language as the claims now recite. 
The third prong, therefore, is also satisfied. 
And the invention disclosed in the as filed application would not require the plurality to include the recited features since inherency requires "necessarily" being so, not just being obvious to modify to be so. See, for example, In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993); see, also, M.P.E.P. §2112.
According to patent law precedents (see, e.g., ICU and Hyatt, cited above), therefore, the as filed specification fails to provide written description support for the above noted language, the claims now recite. And the claims, therefore, are rejected under 35 U.S.C. § 112 as lacking written description support in the specification.
Correction is required.
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
06.	Claims 1-5, 8-10, and 21-33 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention.
Specifically, the claims now recite the step of: "forming a plurality of integrated circuit dies on a wafer, the plurality of integrated circuit dies comprising," which feature renders incomprehensible scope of the claims because it is unclear whether it is the "plurality of the integrated circuit dies" that comprises the structural features further recited (and therefore it is unclear whether the scope is limited by each individual die of the plurality has or whether the scope includes no one die having all of the structural features and the other dies having none), which also raises 35 U.S.C. § 112(a) issues.
A person skilled in the art, therefore, would not know whether the claims, in fact, require the specifics or whether the claims are merely reciting planning and thus would not be on notice of the bounds of the protected invention that she must avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
Claims 1-6, 8-10, and 21-30, therefore, have indefinite scopes. 
Accordingly, claims 1-6, 8-10, and 21-30 violate 35 U.S.C. § 112(b) for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention. 
The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted features is especially detrimental because it is in the independent claims, from which the remaining claims depend, and because the noted features appear to be important for the disclosed invention, and because the 5/3/2022 Response contends it is the feature that renders the claims patentable. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
35 U.S.C. § 112 (a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Response to Arguments
08.	The arguments in the 5/3/2022 Response have been considered but not found persuasive in view of the new rejection explained above.
The Response states that Examiner agreed that the submitted claims overcome the 112 rejections. In response, Examiner notes that the interview proposed noting that Examiner agreed would resolve 112 rejections, and certainly nothing that would obviate an examination on the merits. See, for example, 37 CFR § 1.2 stating: 
All business with the Patent and Trademark Office should be transacted in writing. The personal attendance of applicants or their attorneys or agents at the Patent and Trademark Office is unnecessary. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. (Underlined herein for emphasis)
In fact, the copies of the draft, proposed claims (Applicants' Representative emailed Examiner as agenda for the Interview in February; attached herein as Appendix to the Office Action)) are different from those formally submitted on 5/3/2022.
CONCLUSION
09.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814